Exhibit 10.1

 

 

 

 

 

 

 

 

Dated the 17th day of August 2018

 

 

LEUNG TIN LUNG DAVID (梁天龍)


 

 

(as Vendor)

 

and

 

SHARING ECONOMY INVESTMENT LIMITED


 

(as Purchaser)

 



 

 

SALE AND PURCHASE AGREEMENT
in respect of 60% of the issued share capital of
GAGFARE LIMITED

 



 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

Clause Headings Page       1. DEFINITIONS AND INTERPRETATION 2       2. SALE AND
PURCHASE OF SALE SHARES 5       3. CONSIDERATION 6       4. CONDITIONS PRECEDENT
6       5. COMPLETION 7       6. REPRESENTATIONS AND WARRANTIES 9       7.
VENDOR’S GUARANTEE AND UNDERTAKING 11       8. CALL OPTION 13       9. FURTHER
ASSURANCE 13       10. RESTRICTIONS ON COMMUNICATION AND ANNOUNCEMENTS 13      
11. PARTIAL INVALIDITY 14       12. COSTS AND EXPENSES 14       13. ASSIGNMENT
14       14. CONTINUING EFFECT OF AGREEMENT 14       15. GENERAL 14       16.
NOTICES 15       17. COUNTERPARTS 16       18. GOVERNING LAW 16       SCHEDULE 1
PARTICULARS OF THE COMPANY 18     SCHEDULE 2 VENDOR WARRANTIES 19     SCHEDULE 3
PURCHASER WARRANTIES 29     APPENDIX 1 30

 

 

 

 

THIS AGREEMENT is made on the 17th day of August 2018

 

BETWEEN

 

(1) LEUNG TIN LUNG DAVID (梁天龍 ), a holder of Hong Kong identity card number
G243412(0) whose residential address is House 316 Nam Wai, Sai Kung, New
Territories, Hong Kong (the “Vendor”);

 

AND

 

(2) SHARING ECONOMY INVESTMENT LIMITED, a company incorporated with limited
liability in the British Virgin Islands whose registered office is situated at
Corporate Registrations Limited, Sea Meadow House, Blackburne Highway, (P.O. Box
116), Road Town, Tortola, British Virgin Islands (the “Purchaser”).

 

WHEREAS:

 

(A) As at the date of this Agreement, the Company (particulars of which are set
out in Schedule 1) has an issued share capital of HK$500,000 divided into
500,000 issued and fully paid shares. The Company is wholly owned by the Vendor.

 

(B) As at the date of this Agreement, the Purchaser is a wholly owned subsidiary
of SEII (as hereinafter defined).

 

(C) The Vendor has agreed to sell, and the Purchaser has agreed to purchase, the
Sale Shares (as hereinafter defined) upon the terms and conditions set out in
this Agreement.

 

(D) Upon Completion, the Company will be owned as to 60% by the Purchaser and
40% by the Vendor.

 

NOW IT IS HEREBY AGREED as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1.In this Agreement (including the Recitals and the Schedules), the following
expressions shall, unless the context otherwise requires, have the following
meanings:



 



  “Agreement” this sale and purchase agreement (including its Recitals and
Schedules), as may be amended or supplemented from time to time;        
“business day”  a day (other than Saturday) on which banks are open in Hong Kong
for general banking business;         “Company”  GAGFARE LIMITED, a company
incorporated in Hong Kong with limited liability, particulars of which are set
out in SCHEDULE 1;



 



 2 

 

 



  “Completion” completion of the sale and purchase of the Sale Shares pursuant
to Clause 5;         “Completion Date” thirty business days following the date
on which all the Conditions Precedent are fulfilled or waived (as the case may
be);         “Conditions Precedent” the conditions precedent set out in Clause
4;         “Consideration” has the meaning ascribed to it in Clause 3.1;        
“Consideration Share(s)” 1,176,087 SEII Preferred Shares to be allotted and
issued by SEII pursuant to Clause 3.1;         “Employment Agreements” the
employment contracts to be entered into between the Company and each of the Key
Management in the form and substance reasonably satisfied by the Purchaser in
substantially the same form as set out in Appendix 1;       “Encumbrance” any
option, right to acquire, right of pre-emption, mortgage, charge, pledge, lien,
hypothecation, title retention, right of set off, counterclaim, trust
arrangement or other security or any equity or restriction;         “KPI Period”
has the meaning ascribed to it in Clause 7.1;         “KPI Guarantee” has the
meaning ascribed to it in Clause 7.1;         “HK$” Hong Kong dollars, the
lawful currency of Hong Kong;         “Hong Kong” the Hong Kong Special
Administrative Region of the People’s Republic of China;         “Inland Revenue
Ordinance” Inland Revenue Ordinance (Chapter 112 of the Laws of Hong Kong);    
    “Issue Price” being US$ 3.061 per SEII Share;         “Key Management” means
the following individuals and their positions in the Company:

 

    Name   Position               LEUNG Tin Lung David   director and chief
executive officer               CHAK Wan Ling Margaret   director of
communication               Kittikorn Kunnalekha   chief technology officer



 





 3 

 



 



  “Long Stop Date” 18th October, 2018 or such later date as may be agreed
between the Vendor and the Purchaser;         “NASDAQ” National Association of
Securities Dealers Automated Quotations, the stock market in the USA;        
“Parties” parties to this Agreement and a “Party” means any one of them;        
“Purchaser Warranties” the representations, warranties and undertakings made by
the Purchaser and contained in Clause 6 and SCHEDULE 2;         “Sale Shares”
300,000 shares in the share capital of the Company, being 60% of its entire
issued share capital as at the date of this Agreement;         “SEII” SHARING
ECONOMY INTERNATIONAL INC., a company incorporated with limited liability in
Nevada, the United States and whose shares are listed and traded on NASDAQ
(Stock Code: SEII);         “SEII Preferred Shares” preferred shares of SEII;  
      “SEII Share(s)” shares of common stock of SEII, par value US$0.001 per
share (or of such other securities as shall result from a subdivision,
consolidation, re-classification or re-construction of such shares from time to
time);         “Stamp Duty Ordinance” Stamp Duty Ordinance (Chapter 117 of the
Laws of Hong Kong);         “Taxation” all forms of tax, rate, levy, duty,
charge, impost, fee, deduction or withholding of any nature now or hereafter
imposed, levied, collected, withheld or assessed by any taxing or other
authority in any part of the world and includes any interest, additional tax,
penalty or other charge payable or claimed in respect thereof;         “US$”
United States dollars, the lawful currency of the USA;         “Vendor
Warranties” the representations, warranties and undertakings made by the Vendor
and contained in Clause 6 and SCHEDULE 2;         “Warranties” the Vendor
Warranties and the Purchaser Warranties; and         “%” per cent.

 

 4 

 



 

1.2.In this Agreement:

 

  (a) references to costs, charges, remuneration or expenses shall include any
value added tax, turnover tax or similar tax charged in respect thereof;

 

  (b) references to any action, remedy or method of judicial proceedings for the
enforcement of rights of creditors shall include, in respect of any jurisdiction
other than Hong Kong, references to such action, remedy or method of judicial
proceedings for the enforcement of rights of creditors available or appropriate
in such jurisdiction as shall most nearly approximate thereto;

 

  (c) words denoting the singular number only shall include the plural number
also and vice versa;

 

  (d) words denoting one gender only shall include the other genders and the
neuter and vice versa;

 

  (e) words denoting persons only shall include firms and corporations and vice
versa;

 

  (f) references to any provision of any statute shall be deemed also to refer
to any modification or re-enactment thereof or any instrument, order or
regulation made thereunder or under such modification or re-enactment; and

 

  (g) references to any document in the agreed form is to such document which
has been initialed by the parties for identification.

 

1.3.Headings shall be ignored in construing this Agreement.

 

1.4.The Recital and the Schedules are part of this Agreement and shall have
effect accordingly.





 

2.SALE AND PURCHASE OF SALE SHARES

 

Subject to the terms and conditions of this Agreement, the Vendor, as the legal
and beneficial owner, shall sell the Sale Shares to the Purchaser and the
Purchaser shall purchase the same from the Vendor free from all Encumbrances and
third party rights of any kind and together with all rights now or hereafter
attaching thereto including the right to receive all dividends and distributions
declared, made or paid on or after the Completion Date.

 



 5 

 

 

3.CONSIDERATION

 

3.1.The consideration of the Sale Shares to be paid by the Purchaser to the
Vendor at Completion is US$3,600,000.00 (the “Consideration”), which shall be
satisfied by the allotment and issue of the Consideration Shares by SEII at the
Issue Price.



 

3.2.The Purchaser shall procure SEII to allot and issue the Consideration Shares
to the Vendor (or his nominee) on the Completion Date.





 

4.CONDITIONS PRECEDENT

 

4.1.Completion shall be conditional upon the fulfillment of the following
Conditions Precedent:





 

  (a) the Purchaser having conducted due diligence exercise (legal and
financial) on the Company and satisfied with the results thereof;

 

  (b) all IPs, trademarks, fully operational software, website programming
source code, web server, and related IT applications and software assets
applicable to or necessary for the business operations of the Company having
been duly transferred to the Company by means reasonably satisfactory to the
Purchaser;

 

  (c) all Vendor Warranties being true, accurate and not misleading at all
material aspects at all times between the date hereof and the Completion Date
(as though they had been made on such dates by reference to the facts and
circumstances then subsisting);

 

  (d) the Company possessing all the requisite licences (including but not
limited to a valid travel agent licence issued under the Travel Agents Ordinance
(Chapter 218), permits and approvals for its businesses;

 

  (e) all requisite consents and approvals from the Travel Agents Registry in
relation to the proposed change in ownership and control of the Company and the
Travel Industry Council of Hong Kong in relation to the proposed change in
financial control of the Company having been obtained;

 

  (f) there having been no material adverse change, or any development likely to
involve a prospective material adverse change in the condition (financial or
operational or otherwise) or in the earnings, business affairs or business
prospects, assets or liabilities of the Company, whether or not arising in the
ordinary course of business since the date of this Agreement;

 

  (g) NASDAQ having granted the approval for the listing of, and the permission
to deal in, the Consideration Shares, if required under NASDAQ continued listing
rules and regulations; and

 

  (h) all necessary consents, approvals (including shareholders’ approval),
permits and/or authorisations in respect of the transactions contemplated under
this Agreement having been obtained.

 

4.2.All Conditions Precedent may be waived by the Parties by written consent.

 



 6 

 

 

4.3.Each Party undertakes to the other Party to use its best endeavours to
ensure that the Conditions Precedent in Clause 4.1 are fulfilled as early as
practicable and in any event not later than the Long Stop Date.

 

4.4.Each Party undertakes to provide all reasonable assistance to the other
Party to fulfill the Conditions Precedent in Clause 4.1 in accordance with
Clause 4.3.

 

4.5.If the Conditions Precedent have not been fulfilled or waived (as the case
may be) on or before the Long Stop Date, this Agreement will lapse and become
null and void and the Parties will be released from all obligations hereunder,
save for liabilities for any antecedent breaches hereof.

 

5.COMPLETION

 

5.1.Completion shall take place at Wong, Wan & Partners, 3701, Edinburgh Tower,
the Landmark, Central, Hong Kong at 11:00 am on the Completion Date (or at such
other place, on such other time and/or day as the Parties may agree in writing).

 

5.2.At Completion, the Vendor shall:

 

(a)deliver or cause to be delivered to the Purchaser:

 

  (i) evidence reasonably satisfactory to the Purchaser that the Conditions
Precedent in Clause 4.1 (which are applicable to the Vendor) of this Agreement
have been fulfilled;

 

  (ii) instrument of transfer and the bought and sold notes of the Sale Shares
duly executed by the Vendor as registered holder thereof in favour of the
Purchaser together with the related share certificate(s);

 

  (iii) Employment Agreements duly executed by each of the Key Management and
the Company;

 

  (iv) (1) all statutory records and minute books (which shall be duly written
up to date as at Completion) and accounting records including an original copy
of the memorandum and articles of association or other equivalent constitutional
documents, certificate of incorporation and business registration certificates,
business licence, governmental approval letters and certificates (if any),
common seal, authorised chops, share certificate books and other statutory
records of the Company;

 

  (2) all tax returns and assessments of the Company (if applicable) (receipted
where the due dates for payment fell on or before the Completion Date);

 

  (3) copies of all correspondence, if any, with its lawyers, accountants, tax
or revenue departments, all other documents and correspondence, if any, relating
to the business affairs of the Company; and

 



 7 

 



 

(4)all title deeds, evidence of ownership and documents relating to assets owned
by the Company (if any);      provided that the above shall be deemed to have
been delivered if they are located at the registered office or principal place
of business of the Company;

 

  (v) resignation letter of Chak Wan Ling Margaret from her position as a
director of the Company, in the form and substances reasonably satisfied by the
Purchaser;

 

  (vi) the written approval from the Travel Agents Registry;

 

  (vii) the written approval from the Travel Industry Council of Hong Kong;

 

  (viii) a cheque made payable to “the Government of the HKSAR” for such amount
representing the share of Hong Kong stamp duty which shall be borne by the
Vendor as transferor of the Sale Shares in accordance with the Stamp Duty
Ordinance;

 

  (ix) evidence reasonably satisfactory to the Purchaser showing that all loans
or amounts due by the Company to its shareholders, directors or any other third
party creditors have been fully waived or settled;

 

  (x) such other documents as may be reasonably required to give good title to
the Sale Shares free from all Encumbrances and third party rights of any kind
and to enable the Purchaser to become the registered holder thereof; and

 

  (xi) a certified true copy of the resolutions of the board of directors of the
Company approving the matters set out in Clause 5.2(b);

 

(b)procure that the following businesses be approved at a meeting of the
directors of the Company:





 

  (i) the directors of the Company shall approve the transfer of the Sale Shares
and the Purchaser and/or its nominee shall be duly registered as the holder of
the Sale Shares in the register of members of the Company, subject to the
articles of association of the Company;

 

  (ii) the directors of the Company shall approve the resignation of Chak Wan
Ling Margaret and Kittikorn Kunnalekha as directors of the Company prior to the
Completion and the appointment of two or more directors nominated by the
Purchaser;

 

  (iii) the directors of the Company shall resolve that the share certificate in
respect of the Sale Shares be duly issued and delivered to the Purchaser and/or
its nominee, subject to the articles of association of the Company;

 

  (iv) the directors of the Company shall approve the execution and performance
of the Employment Agreements; and       (v)the directors of the Company shall
approve any of its directors to do all such acts and things and to sign any
documents reasonably required to give effect to the transaction as contemplated
under this Agreement.

 

 8 

 

  

5.3.At Completion, against compliance with the provisions of Clause 5.2, the
Purchaser shall deliver or cause to be delivered the following documents to the
Vendor:

 

  (i) a certified copy of the resolutions passed by the board of directors of
the Purchaser approving the execution and performance of this Agreement;

 

  (ii) evidence reasonably satisfactory to the Vendor that the Conditions
Precedent in Clause 4.1 (which are applicable to the Purchaser) of this
Agreement have been fulfilled;

 

  (iii) instrument of transfer and the bought and sold notes of the Sale Shares
duly executed by the Purchaser;

 

  (iv) a copy of the board resolutions and, if required, the resolutions of an
extraordinary general meeting of SEII approving the allotment and issue of the
Consideration Shares;

 

  (v) a cheque made payable to “the Government of the HKSAR” for such amount
representing the Hong Kong stamp duty which shall be borne by the Purchaser as
transferee of the Sale Shares in accordance with the Stamp Duty Ordinance; and

 

  (vi) documents as may be reasonably required to give good title to the
Consideration Shares free from all Encumbrances and third party rights of any
kind and to enable the Vendor to become the registered holders thereof.







 

6.REPRESENTATIONS AND WARRANTIES

 

6.1.The Purchaser hereby represents, warrants and undertakes to the Vendor in
the terms set out in this Clause 6 and SCHEDULE 3.



 

6.2.The Vendor hereby represent, warrant and undertake to the Purchaser in the
terms set out in this Clause 6 and SCHEDULE 2.

 

6.3.The Purchaser shall be deemed to have repeated all the Purchaser Warranties
on the basis that such Purchaser Warranties will at all times from the date of
this Agreement up to and including the Completion Date be true, complete and
accurate in all respects and such Purchaser Warranties shall have effect as if
given at Completion as well as the date of this Agreement.

 

6.4.The Vendor shall be deemed to have repeated all the Vendor Warranties on the
basis that such Vendor Warranties will at all times from the date of this
Agreement up to and including the Completion Date be true, complete and accurate
in all respects and such Vendor Warranties shall have effect as if given at
Completion as well as the date of this Agreement.

 



 9 

 

 

6.5.The Vendor agrees and acknowledges that the Purchaser is entering into this
Agreement in reliance on the Vendor Warranties.

 

6.6.The Purchaser agrees and acknowledges that the Vendor is entering into this
Agreement in reliance on the Purchaser Warranties.

 

6.7.None of the Warranties shall be limited or restricted by reference to or
inference from the terms of any other Warranties or any other terms of this
Agreement.

 

6.8.If any Party fails to perform any of its obligations in any material respect
(including its obligation at Completion) under this Agreement or breaches any of
the terms or Warranties set out in this Agreement in any material respect prior
to Completion, then without prejudice to all and any other rights and remedies
available at any time to a non-defaulting Party (including but not limited to
the right to damages for any loss suffered by that Party), any non-defaulting
Party may by notice either require the defaulting Party to perform such
obligations or, insofar as the same is practicable, remedy such breach or to the
extent it relates to the failure of the defaulting Party to perform any of its
obligations on or prior to Completion in any material respect, treat the
defaulting Party as having repudiated this Agreement and rescind the same. The
rights conferred upon the respective Parties by the provisions of this Clause 6
are additional to and do not prejudice any other rights the respective Parties
may have. Failure to exercise any of the rights herein conferred shall not
constitute a waiver of any such rights.

 

6.9.The Vendor will not be liable under any of the Vendor Warranties unless a
written notice of a claim has been received by the Vendor not later than the
expiry of a period of eighteen (18) months following the Completion Date and
legal proceedings for such claim have been commenced against and served on the
Vendor within six (6) months of the giving of such written notice.

 

6.10.The total liability of the Vendor in respect of all claims brought by the
Purchaser under this Agreement and/or any ancillary agreements executed pursuant
thereto (including the Warranties) shall not exceed the amount of the
Consideration.

 

6.11.The Vendor shall not be liable for any claim to the extent that such
liability arises as a result of any legislation coming into force or effect
after the Completion Date with retrospective effect.

 

6.12.The Vendor shall not be liable for any claim to the extent that such
liability arises as a result of any change in the accounting policy after the
Completion Date which is applicable to the Company.

 

6.13.The Vendor will not be liable for any claim or breach of any of the Vendor
Warranties to the extent that such liability arises as a direct result of:

 

  (a) any act done before the date of Completion by the Vendor or the Company at
the written request of the Purchaser and is done in a manner in compliance with
the written instructions of the Purchaser; or

 

  (b) any act done or omitted to be done after the date of Completion by the
Purchaser or the Company save for such acts which are contemplated in or are to
be done to give effect to comply with this Agreement and any other documents or
such acts which are necessary to be conducted in the business operation of the
Company.

 



 10 

 



 

7.VENDOR’S GUARANTEE AND UNDERTAKING

 

7.1.The Vendor hereby unconditionally and irrevocably guarantees to the
Purchaser that the revenue and the net profit (for the purpose of clarification,
all reference to “net profit” in this Clause 7 refers to “net profit before
tax”) generated by the Company for each of the two financial years from lst
January 2019 or the first two years of forecast as shown in the valuation report
(“KPI Periods”) shall be not less than the amount as per the revenue and profit
forecasts in the valuation report (referred to in Clause 7.6) for each of such
years (the “KPI Guarantee”), provided that each of the Employment Agreement for
the Key Management has not been terminated by the Company (save as being
terminated as a result of employee’s willful misconduct). The revenue and the
net profit generated for each financial year or year of forecast during the KPI
Periods will be calculated according to the generally accepted accounting
principle in Hong Kong and will be audited by an independent professional
accountant. For the avoidance of doubt, in the event that the Employment
Agreement for any Key Management has been terminated by the Company for reasons
other than employee’s willful misconduct, the KPI Guarantee shall cease to have
effect automatically and all references to the KPI Guarantee under this
Agreement shall be deemed to be removed or adjusted accordingly. The Vendor
further undertakes to the Purchaser that he will procure at least two (2)
airlines to be signed onto Gagfare during the KPI Period.



 

7.2.In the event that the KPI Guarantee is not fulfilled for any of the
financial year or year of forecast during the KPI Periods, the Purchaser shall
have the right to claim an amount to be compensated by the Vendor (the
“Compensation Amount”) calculated by, subject to clause 7.3 below, multiplying
the amount of the Consideration by the shortfall in revenue or net profit (as
the case may be) over the revenue or net profit (as the case may be) guaranteed
under the KPI Guarantee for the respective financial year or year of forecast in
the KPI Periods within 2 months after the date of the Company’s audited
financial statements for the relevant financial year or year of forecast,
provided that if there are shortfalls in both revenue and net profit for any of
the KPI Periods, the Purchaser shall be entitled to claim against such shortfall
entitling it the larger compensation. The term “shortfall” in this Clause 7.2
shall mean either (i) the difference between the revenue guaranteed under the
KPI Guarantee and the actual revenue generated by the Company for the relevant
financial year or year of forecast in the KPI Periods or (ii) the difference
between the net profit guaranteed under the KPI Guarantee and the actual net
profit generated by the Company for the relevant financial year or year of
forecast in the KPI Periods.

 

7.3.The Compensation Amount shall be paid or fulfilled on demand from the
Purchaser in the following manner:

 

  (a) by the return of Consideration Shares (the “Returned Share(s)”) issued and
allotted to the Vendor on the Completion Date to SEII for cancellation, the
value of each Returned Share being deemed as the Issue Price; or

 

  (b) in the event that all or part of the Consideration Shares are sold by the
Vendor during the KPI Periods and the aggregate value of the Returned Shares
(i.e. the remaining Consideration Shares, if any) based on the calculation
specified in paragraph (a) above is lower than the Compensation Amount, the
remaining Compensation Amount (the “Remaining Compensation”) will be paid with
the proceeds generated from the sale of the Consideration Shares by the Vendor
and the amount of the Remaining Compensation will be adjusted as follows:

 

  (i) if the transfer price of the Consideration Shares is the same or higher
than the Issue Price, the amount of the Remaining Compensation will not be
adjusted; and

 

  (ii) if the transfer price of the Consideration Shares is lower than the Issue
Price, the Remaining Compensation shall be adjusted and be paid from the actual
amount of proceeds received by the Vendor from the sale of the Consideration
Shares as if they are sold under the Issue Price.

 

 11 

 

 

7.4.In order to secure the Compensation Amount, the Vendor hereby undertakes to
the Purchaser as follows:

 

  (a) the Consideration Shares shall remain to be free from all Encumbrances
during the KPI Periods and, in any case, up to the time of payment of the
Compensation Amount;

 

  (b) in the event that the Vendor intends to sell or transfer the Consideration
Shares during the KPI Periods (the “Intended Transfer”):

 

  (i) the Purchaser will be notified by the Vendor within 2 business days after
the Intended Transfer; and

 

  (ii) upon effective registration of the Consideration Shares with the United
States Securities and Exchange Commission, the Vendor shall notify the relevant
settlement and clearing agent that the proceeds received by the Vendor from the
Intended Transfer (after deduction of the expenses incurred for the sale of the
Sales Shares and the Intended Transfer) (the “Deposited Sum”) shall be deposited
into a bank account designated by the Purchaser (the “Designated Account”) with
common control by the Purchaser and the Vendor within 2 business days after the
Intended Transfer, provided that the Deposited Sum shall not exceed the amount
of revenue guaranteed under the KPI Guarantee. The Deposited Sum shall only be
utilised by the Vendor (i) with the written consent by the Purchaser, provided
that upon expiry of the first financial year or year of forecast in the KPI
Periods, an amount equivalent to the actual revenue generated by the Company for
such year shall be released by the Purchaser and can be freely utilised by the
Vendor; or (ii) for the benefit of the business operations of the Company and
the purpose of fulfilling the KPI Guarantee by the Vendor, which is subject to
the approval from the board of directors of the Company.

 

7.5.The Vendor hereby undertakes to the Purchaser that the Key Management shall
carry out the same roles and responsibilities in the Company after Completion
for the KPI Periods on the terms and conditions of the Employment Agreements,
provided that (a) the Purchaser as the majority shareholder after the Completion
shall be entitled to change the roles and responsibilities of the Key Management
as it shall deem appropriate, and (b) if there is any contradiction between this
Agreement and any of the Employment Agreements, the terms and conditions of this
Agreement shall prevail.

 

 12 

 

 

7.6.The Vendor hereby undertakes to the Purchaser that he will provide a signed
valuation report issued by BMI Appraisals Limited relating to the Company and
the financial forecast for no less than 10 years (from year 2018 to 2027) and
operation budget for the KPI Periods on suitable assumptions and qualifications
after Completion.

 

7.7.The Parties hereby use their best effort to (a) submit an application for
listing of the Company in any one of the internationally recognized exchanges
including Hong Kong Stock Exchange or NASDAQ within 2 years from the Completion
Date, and (b) procure a success in the listing application, provided that the
Company achieves all the revenues and profits under the KPI Guarantee as
stipulated in Clause 7.1 and the Purchaser holds not less than 60% of the issued
share capital of the Company.

 

8.CALL OPTION

 

8.1.The Vendor shall be entitled to buy back all the Sale Shares from the
Purchaser (the “Call Option”) during the period from the 8th month to the 12th
month after the Completion Date (the “Exercise Period”) if the Company is unable
to raise US$1,000,000.00 or more within the first 7 months after the Completion
Date.





 

8.2.The Vendor may exercise the Call Option by giving the Purchaser not less
than 30 days written notice in advance during the Exercise Period.

 

8.3.If the Vendor exercises the Call Option, at the completion of the buy-back
of all the Sales Shares, the Vendor shall pay the Consideration in cash to the
Purchaser and the Purchaser shall transfer to the Vendor all the Sale Shares
free from all Encumbrances and third party rights of any kind and together with
all rights thereafter attaching thereto including the right to receive all
dividends, distributions declared, made or paid on or after the date of the
completion.

 

8.4.The Call Option shall lapse after the expiry of the Exercise Period if it is
not exercised by the Vendor during the Exercise Period.

 

9.FURTHER ASSURANCE

 

Each Party undertakes to the other Party to execute or procure to be executed
all such documents and to do or procure to be done all such other acts and
things as may be reasonable and necessary to give all Parties the full benefit
of this Agreement.

 

10.RESTRICTIONS ON COMMUNICATION AND ANNOUNCEMENTS

 

10.1.Each of the Parties undertakes to the other Party that it shall not at any
time after the date of this Agreement divulge or communicate to any person other
than to its professional advisers, or when required by law or any rule of any
relevant stock exchange body, or to its respective officers or employees whose
province it is to know the same any confidential information concerning the
business, accounts, finance or contractual arrangements or other dealings,
transactions or affairs of the other which may be within or may come to its
knowledge in connection with the transactions contemplated by this Agreement and
it shall use its best endeavours to prevent the publication or disclosure of any
such confidential information concerning such matters. This restriction shall
not apply to information or knowledge which is or which properly comes into the
public domain, through no fault of any of the Parties or to information or
knowledge which is already known to any of the Parties at the time of its
receipt.

 

 13 

 

 

10.2.Each of the Parties undertakes that he/it shall not at any time (save as
required by law or any rule of any relevant stock exchange or regulatory body)
make any announcement in connection with this Agreement unless the other Party
shall have given its consent to such announcement (which consent may not be
unreasonably withheld or delayed and may be given either generally or in a
specific case or cases and may be subject to conditions). If any Party is
required by law or any rule of any relevant stock exchange or regulatory body to
make any announcement in connection with this Agreement, the other Party agrees
to supply all relevant information relating to itself that is within its
knowledge or in its possession as may be reasonably necessary or as may be
required by any exchange and regulatory body to be included in the announcement.

 

11.PARTIAL INVALIDITY

 

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect in any jurisdiction, the legality, validity and
enforceability in other jurisdictions or of the remaining provisions of this
Agreement shall not be affected or impaired thereby.

 

12.COSTS AND EXPENSES

 

Each Party shall bear his/its own costs of and incidental to the preparation,
negotiation and settlement of this Agreement and the transactions contemplated
hereunder (including, without limitation, legal fees and expenses, and capital
fees or stamp duty (if any) relating to this Agreement), provided that if the
Vendor exercises the Call Option, the Vendor shall bear and pay all the stamp
duty arising from or as a result of the transactions contemplated under the Call
Option.

 

13.ASSIGNMENT

 

No Party shall assign any of its rights or obligations under this Agreement
without the written consent of the other Party.

 

14.CONTINUING EFFECT OF AGREEMENT

 

Any provision of this Agreement which is capable of being performed after
Completion but which has not been performed at or before Completion shall remain
in full force and effect notwithstanding Completion.

 

15.GENERAL

 

15.1.This Agreement supersedes all and any previous agreements, arrangements or
understanding between the Parties relating to the matters referred to in this
Agreement and all such previous agreements, understanding or arrangements (if
any) shall cease and determine with effect from the date hereof and neither
Party shall have any claim in connection therewith.

 

 14 

 

 

 

15.2.This Agreement constitutes the entire agreement between the Parties with
respect to its subject matter (no Party having relied on any representation or
warranty made by the other Party which is not contained in this Agreement). No
variation of this Agreement shall be effective unless made in writing and signed
by all Parties.

 

15.3.Time shall be of the essence of this Agreement but no failure by any Party
to exercise, and no delay on its part in exercising any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right under this Agreement preclude any other or further exercise of it or the
exercise of any right or prejudice or affect any right against the other. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

15.4.No delay or failure by a Party to exercise or enforce (in whole or in part)
any right provided by this Agreement or by law shall operate as a release or
waiver, or in any way limit that Party’s ability to further exercise or enforce
that, or any other, right. A waiver of any breach of any provision of this
Agreement shall not be effective, or implied, unless that waiver is in writing
and is signed by the Party against whom that waiver is claimed. In the event of
a default by either Party in the performance of its obligations under this
Agreement, the non-defaulting Party shall have the right to obtain specific
performance of the defaulting Party’s obligations. Such remedy shall be in
addition to any other remedies provided under this Agreement or at law.

 

15.5.Except as expressly provided in this Agreement, a person who is not a Party
to this Agreement has no right under the Contracts (Rights of Third Parties)
Ordinance (Cap 623) to enforce any term of this Agreement but this does not
affect any right or remedy of a third party which exists or is available apart
from that Ordinance.

 

16.NOTICES

 

16.1.Any notice claim, demand, court process, document or other communication to
be given under this Agreement (collectively “communication” in this Clause)
shall be in writing in the English or Chinese language and may be served or
given personally or sent to the e-mail address (if any) of the relevant Party
and marked for the attention and/or copied to such other person as specified in
Clause 16.4.

 

16.2.A change of address or e-mail address of the person to whom a communication
is to be addressed or copied pursuant to this Agreement shall not be effective
until five days after a written notice of change has been served in accordance
with the provisions of this Clause 16 on the other Party with specific reference
in such notice that such change is for the purposes of this Agreement.

 

16.3.All communications shall be served by the following means and the addressee
of a communication shall be deemed to have received the same within the time
stated adjacent to the relevant means of despatch:

 

  Means of despatch   Time of deemed receipt   Local mail or courier   24 hours
  E-mail   12 hours   Air courier/Speedpost   3 days   Airmail   7 days

 

 15 

 

 

16.4.The initial addresses and e-mail addresses of the Parties for the service
of communications, the person for whose attention such communications are to be
marked and the person to whom a communication is to be copied are as follows:

 

If to the Vendor:

 

  Address : House 316 Nam Wai, Sai Kung, New Territories, Hong Kong   E-mail :
david@gagfare.com   Attention : Mr. Leung Tin Lung David (梁天龍)

 

If to the Purchaser:

 

  Address : Rooms 315 - 316, 3/F, Building W12, Hong Kong Science Park, Shatin,
N.T., Hong Kong   E-mail : parkson.yip@seii.com   Attention : Parkson Yip

 

16.5.A communication served in accordance with this Clause 16 shall be deemed
sufficiently served and in proving service and/or receipt of a communication it
shall be sufficient to prove that such communication was left at the addressee’s
address or that the envelope containing such communication was properly
addressed and posted or despatched to the addressee’s address. In the case of
communication by e-mail, such communication shall be deemed properly transmitted
upon the receipt of the sent confirmation by the e-mail account of the sender.

 

16.6.Nothing in this Clause shall preclude the service of communication or the
proof of such service by any mode permitted by law.

 

17.COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the execution on the counterparts were on a single copy of
this Agreement.

 

18.GOVERNING LAW

 

18.1.This Agreement shall be governed by and construed in accordance with the
laws of Hong Kong.

 

18.2.The courts of Hong Kong have non-exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement).

 

 16 

 

 

IN WITNESS whereof this Agreement has been duly executed on the date first above
written.

 

VENDOR     SIGNED by LEUNG TIN LUNG DAVID (梁天龍) ) /s/ LEUNG TIN LUNG DAVID in
the presence of : )  

 

PURCHASER   SIGNED by LAU PING KEE ) /s/ LAU PING KEE as authorised
representative of )   SHARING ECONOMY INVESTMENT LIMITED )   in the presence of
: )  

 

 17 

 

 

SCHEDULE 1

PARTICULARS OF THE COMPANY

 

1. Company name : Gagfare Limited         2. Company number : 2270123         3.
Date of incorporation : 31 July 2015         4. Place of incorporation : Hong
Kong         5. Address of registered office : Room 1101, 11/F., Technology
Plaza, No. 651 King’s Road, North Point, Hong Kong         6. Issued share
capital : HK$500,000         7. Sole shareholder : Leung Tin Lung David (梁天龍)  
      8. Directors : Leung Tin Lung David (梁天龍)               Chak Wan Ling
Margaret [ex10-1_001.jpg]

 

 18 

 

 

SCHEDULE 2

VENDOR WARRANTIES

 

1.General

 

1.1.The contents of the Recitals of and Schedule 1 this Agreement are true and
accurate.

 

1.2.All information given by the Vendor or their agents or professional advisers
to the Purchaser or its employees, agents or professional advisers relating to
the business, activities, affairs, or assets or liabilities of the Company was,
when given, and is now true, accurate and complete in all respects.

 

1.3.There are no material facts or circumstances, in relation to the assets,
business or financial condition of the Company which have not been exhaustively,
expressly and fairly disclosed in writing to the Purchaser or its employees,
agents or professional advisers, and which, if disclosed, might reasonably have
been expected to affect the decision of the Purchaser to enter into this
Agreement.

 

1.4.The execution and performance of this Agreement will not conflict with or
result in a breach of or be a reason for the termination or variation of any
agreement or obligation to which the Company is now a party or any of the
Company or its assets are or may be bound or affected or be in violation of any
law, rule or regulation of any governmental, administrative or regulatory body
or any order, injunction or decree of any judicial, administrative, regulatory
or governmental body affecting the Company.

 

2.Organisation, Authority and Power

 

2.1.The Company is a company duly incorporated and validly existing under the
laws of Hong Kong. All issued shares in the Company are duly authorised, validly
issued and fully paid up and none of such shares (where applicable) has been
issued in violation of the memorandum and articles of association of the Company
or the terms of any agreement by which the Company or its shareholders were or
are bound, if any.

 

2.2.The Vendor has, on the date of this Agreement and on Completion, full and
unfettered right, power and authority to enter into this Agreement and assume
all of their obligations hereunder and no further actions or proceedings are
necessary on their part in connection with the execution, delivery and
performance by them of this Agreement.

 

2.3.This Agreement constitutes valid and legally binding obligations on the part
of the Vendor enforceable in accordance with its terms.

 

2.4.The Vendor is the legal and beneficial owner of the Sale Shares and is
entitled to sell and transfer the Sale Shares and pass the full legal and
beneficial ownership thereof with all rights thereto to the Purchaser or its
nominee on the terms of this Agreement. The Sale Shares are issued and fully
paid and are beneficially owned by the Vendor free from all Encumbrances. The
Sale Shares constitutes the 60% of the issued share capital of the Company.

 

 19 

 

 

3.Records and taxation

 

3.1.The Company has duly made up all requisite minutes books, registers and
records in compliance with all applicable laws and regulatory requirements and
these and all other deeds and documents (properly stamped where necessary)
belonging to or which ought to be in its possession and its seal are in its
possession.

 

3.2.All the books, ledgers, financial and other records of whatsoever kind, of
the Company are in its possession, have been fully, properly and accurately kept
and completed, do not contain any material inaccuracies or discrepancies of any
kind and give and reflect a true and fair view of its trading transactions (if
any), and its financial, contractual and trading position.

 

3.3.The Company has duly complied with its obligations to account to the
relevant tax authorities and all other authorities for all amounts for which it
is or may become accountable in respect of Taxation relating to its business.

 

3.4.All returns in connection with Taxation that should have been filed by the
Company have been filed correctly and on a proper basis in accordance with all
applicable laws and regulatory requirements and there are no facts known or
which would on reasonable enquiry be known to the Company or its directors which
may give rise to any dispute or to any claim for any Taxation or the deprivation
of any relief or advantage that might have been available.

 

3.5.The Company is not and does not expect to be involved in any dispute in
relation to Taxation and no authority concerned has investigated or indicated
that it intends to investigate into the tax affairs of the Company nor are there
any circumstances of which the Vendor is aware which would cause any authority
to investigate into the tax affairs of the Company.

 

3.6.The Company has no liability in respect of Taxation (whether actual or
contingent) nor any liability for interest, penalties or charges imposed in
relation to any Taxation arising or deemed to arise in any accounting period
ending on or before the date of this Agreement.

 

3.7.Since incorporation of the Company and inclusive of the Completion Date:

 

(i)the Company has not been involved in any transaction outside the ordinary
course of business which has given or may give rise to a liability to Taxation
on the Company (or would have given or might give rise to such a liability but
for the availability of any relief, allowance, deduction or credit);

 

(ii)no disposal has taken place or other event occurred which will or may have
the effect of crystallising a liability to Taxation;

 

(iii)no payment has been made by the Company which will not be deductible for
profits tax (or its equivalent) purposes either in computing the profits of the
Company or in computing the profits tax chargeable on the Company;

 

(iv)no event has occurred with the result that the Company has or will become
liable to pay or bear a liability in respect of Taxation directly or primarily
charged against, or attributable to, another person, firm or company; and

 

(v)the Company has not paid or become liable to pay any penalty in connection
with any Taxation or otherwise paid any Taxation after its due date for payment
or become liable to pay any Taxation the due date for payment of which has
passed or will become prospectively liable to pay any Taxation the due date for
payment of which will fall within 30 days after the date of this Agreement.

 

 20 

 

 

3.8.The Company has within the time limits prescribed by the relevant
legislation duly paid all tax (including provisional tax), made all returns,
given all notices, supplied all other information required to be supplied to the
Inland Revenue Department of Hong Kong and any other relevant governmental
authority (including any governmental authority of a foreign jurisdiction) and
all such information was and remains complete and accurate in all material
respects and all such returns and notices were and remain complete and accurate
in all material respects and were made on a proper basis and do not, nor, to the
best of the knowledge, information and belief of the Vendor, having made due and
careful enquiry, are likely to, reveal any transactions which may be the subject
of any dispute with the Inland Revenue Department of Hong Kong or other relevant
authorities(including any governmental authority of a foreign jurisdiction) and
the Company is not and has not in the last three years been the subject of an
Inland Revenue Department of Hong Kong(or equivalent foreign tax authority)
investigation or field audit or other dispute regarding tax or duty recoverable
from the Company or regarding the availability of any relief from Taxation or
duty to the Company and there are no facts known to the Vendor which are likely
to cause such an investigation or audit to be instituted or such a dispute to
arise.

 

3.9.There are no material and/or unusual arrangements, agreements or
undertakings, between the Company and the Inland Revenue Department of Hong
Kong, or any foreign tax authorities, regarding or affecting the Taxation
treatment of the Company.

 

3.10.The Company has kept sufficient records in either English or Chinese:

 

(i)of its income and expenditure to enable the assessable profits of its trade,
profession or business to be readily ascertained in compliance with and for the
period mentioned in Section 51C of the Inland Revenue Ordinance or other similar
legislation;

 

(ii)of the consideration, in money or money’s worth, payable or deemed to be
payable to it, to its order or for its benefit in respect of the right of use of
its land or buildings or land and buildings to enable the assessable value of
its land or buildings or land and buildings to be readily ascertained in
compliance with and for the period mentioned in Section 57D of the Inland
Revenue Ordinance.

 

3.11.The Company has duly complied with all requirements to deduct or withhold
Taxation from any payments it has made and has accounted in full to the
appropriate authorities for all amounts so deducted or withheld.

 

 21 

 

 

4.Corporate Status

 

4.1.The Company is duly incorporated, validly existing and in good standing
under the laws of Hong Kong and has all requisite corporate power and authority
to own its assets and to carry on its business as currently conducted and is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the ownership or operation of its assets or the
conduct of its business requires such qualification.

 

4.2.No events or omissions have occurred whereby the constitution, subsistence
or corporate status of the Company has been or is likely to be adversely
affected.

 

4.3.No order for the appointment of a liquidator has been made and as receiver
has been appointed over the whole or any part of the assets of the Company.

 

4.4.No order has been made, or petition presented, or resolution passed for the
winding up of the Company, nor has any distress, execution or other process been
levied in respect of the Company which remains undischarged; nor is there any
unfulfilled or unsatisfied judgment or court order outstanding against the
Company.

 

4.5.Save as contemplated under and this Agreement, as at the Completion Date,
there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or agreements or commitments of any character relating to the
authorised and issued, unissued or treasury shares or equity interest of the
Company and the Company has not issued any debt securities, other securities,
rights or obligations which are convertible into or exchangeable for, or giving
any person a right to subscribe for or acquire, capital or equity interest of
the Company, and no such securities or obligations evidencing such rights are
outstanding.

 

5.Business, etc.

 

5.1.The Company has not given or permitted to be outstanding any powers of
attorney or authority (expressed or implied) to any party to enter into any
contracts, commitments or transactions (other than the usual authority conferred
on its directors in respect of the ordinary course of business) or pursuant to
the banking facilities granted to the Company.

 

5.2.The Company has not entered into any contracts, commitments or transactions
other than on an arms-length basis nor breached or defaulted under any
contracts, commitments or transactions.

 

5.3.There are no existing circumstances which indicate that as a result of the
consummation of this Agreement:

 

(i)the existing level of business of the Company may be substantially reduced;
and

 

(ii)the Company will lose the benefit of any right or privilege which it enjoys.

 

5.4.Compliance with the terms of this Agreement does not and will not :

 

(i)conflict with, or result in the breach of, or constitute a default under, any
of the terms, conditions or provisions of any agreement or instrument to which
the Company is a party, or any provision of the memorandum or articles of
association or equivalent constitutive documents of the Company or any
Encumbrance, lease, contract, order, judgment, award, injunction, regulation or
other restriction or obligation of any kind or character by which or to which
any asset of the Company is bound or subject;

 

 22 

 

 

(ii)relieve any person from any obligation to the Company (whether contractual
or otherwise), or enable any person to determine any obligation, or any right or
benefit enjoyed by the Company, or to exercise any right, whether under an
agreement with, or otherwise in respect of, the Company;

 

(iii)result in the creation, imposition, crystallisation or enforcement of any
Encumbrances whatsoever on any of the assets of the Company; or

 

(iv)result in any present or future indebtedness of the Company becoming due, or
capable of being declared due and payable, prior to its stated maturity.

 

5.5.The Company has, at all times, carried on its business and conducted its
affairs in all respects in accordance with its memorandum and articles of
association or equivalent constitutive documents for the time being in force and
any other documents to which it is, or has been, a party.

 

5.6.The Company is empowered and duly qualified to carry on business in all
jurisdictions in which it now carries on business.

 

5.7.The Company is not a party to any undertaking or assurances given to any
court or governmental agency, which is still in force.

 

5.8.The Company has conducted and is conducting its business in all respects in
accordance with all applicable laws and regulations, whether of Hong Kong or
elsewhere.

 

5.9.The Company is in possess of all requisite licences, permits and approvals
for conducting its businesses and is not in breach of any of the terms or
conditions of any of the licences or consents; the enforcement of this Agreement
shall not, and there are no factors that might, in any way prejudice the
continuation, or renewal, of any of them.

 

5.10.The Company is not a party to any contract, transaction, arrangement or
liability which:

 

(i)is of an unusual or abnormal nature, which is outside the ordinary and proper
course of business; or

 

(ii)cannot readily be fulfilled or performed by it on time without undue, or
unusual, expenditure of money, effort or personnel.

 

5.11.No notice, demand or claim of default under any agreement, instrument or
arrangement to which the Company is a party has been received by the Company and
is outstanding against it and there is nothing whereby any such agreement,
instrument or arrangement may be prematurely terminated or rescinded by any
other party.

 

 23 

 

 

5.12.The Vendor is not aware of:

 

(i)any party to any agreement with, or under an obligation to, the Company who
is in default under it, being a default which would be material in the context
of the Company’s financial position; and

 

(ii)any circumstances likely to give rise to such a default.

 

5.13.Insofar as the Vendor is aware, the Company has not supplied services or
products which are, or were, or will become faulty or defective, or which do not
comply in any material respect with any warranties or representations, expressly
or impliedly made by it, or with all applicable regulations and requirements.

 

6.Corporate Records and Procedures etc.

 

6.1.The copy of the articles of association or the equivalent constitutive
documents of the Company delivered to the Purchaser is accurate, update and
complete in all respects.

 

6.2.No alteration has been made to the memorandum or articles of association or
the equivalent constitutive documents of the Company and no resolution of any
kind of the shareholders of the Company has been passed (other than resolutions
relating to the business at annual general meetings which was not special
business) without disclosure in writing to the Purchaser.

 

6.3.The Company has fully and punctually observed and complied with its
obligations under the relevant companies legislations and the relevant statutes
and all returns, particular resolutions and other documents (if any) required to
be filed have been properly and punctually filed.

 

6.4.The register of members of the Company is and will at Completion be correct.
There has been no notice of any proceedings to rectify the register, and there
are no circumstances which might lead to any application for rectification of
the register, nor will there be any such circumstances at or before Completion.

 

7.Directors

 

Other than the directors set out in Schedule 1, the Company has no other
director.

 

8.Dispute, Claims and Litigation

 

8.1.The Company is not engaged in any litigation or arbitration proceedings, as
plaintiff or defendant; there are no proceedings pending or threatened, either
by or against the Company; and no circumstances exist which are likely to give
rise to any litigation or arbitration.

 

8.2.There is no dispute with any revenue, or other official, department or other
regulatory authority in Hong Kong or elsewhere, in relation to the affairs of
the Company, and the Company and the Vendor is not aware of any facts which may
give rise to any dispute.

 

8.3.No order has been made, or petition presented, or resolution passed for the
winding up of the Company; nor has any distress, execution or other process been
levied in respect of the Company which remains undischarged; nor is there any
unfulfilled or unsatisfied judgment or court order outstanding against the
Company.

 

 24 

 

 

8.4.The Company has conducted its business and dealt with its assets in all
material respects in accordance with all applicable legal and administrative
requirements in Hong Kong and any other jurisdiction.

 

8.5.The Company has not committed any criminal act or material breach of
contract or statutory duty or any tortious or other unlawful act.

 

8.6.No unsatisfied judgment is outstanding against the Company.

 

9.Liabilities

 

9.1.The Company does not have any material liabilities or financial commitment.

 

9.2.All loans and payables incurred before Completion have been either waived or
settled, save for those as agreed between the Vendor and the Purchaser.

 

10.Agents

 

10.1.There are in force no powers of attorney or any special authorities given
by the Company other than those given in the ordinary course of business.

 

10.2.Other than in the ordinary course of business, the Company has not ever
entered into an agreement under which any person has been given representative
or agency rights or powers.

 

11.Intellectual Property

 

11.1.Each of the intellectual property rights owned, used or required to be used
by the Company (the Intellectual Property Rights) is:

 

(i)valid and enforceable and nothing has been done or omitted to be done by
which it may cease to be valid and enforceable;

 

(ii)legally and beneficially owned by, and validly granted to, the Company
alone, free from any licence, Encumbrance, restriction on use or disclosure
obligation; and

 

(iii)not, and will not be, the subject of a claim or opposition from a person
(including, without limitation, an employee of the Company) as to title,
validity, enforceability, entitlement or otherwise; and

 

(iv)validly licensed to the Company on terms which have been disclosed to the
Buyer and which are not terminable as a result of any transaction contemplated
in this Agreement.

 

11.2.Nothing has been done or omitted to be done and no circumstances exist by
which a person is or will be able to seek cancellation, rectification or other
modification of a registration of any of the Intellectual Property Rights.

 

11.3.The Company has not granted nor is it obliged to grant a licence,
assignment, consent, undertaking, security interest or other right in respect of
any of the Intellectual Property Rights.

 

 25 

 

 

11.4.There is not, and never has been, an infringement or unauthorised use of
any of the Intellectual Property Rights.

 

11.5.The Company does not use, or operate its business under, a name other than
corporate name.

 

12.Insurance

 

12.1.The Company has at all material times been and is at the date of this
Agreement maintained insurance against each risk normally insured against by a
person operating the types of business operated by the Company.

 

12.2.Status of the Policies

 

(i)Each of the insurance policies in respect of which the Company has an
interest (the Policies) is valid and enforceable and is not void or voidable.

 

(ii)The Company has not done anything or omitted to do anything which might:

 

a)make any of the Policies void or voidable; or

 

b)prejudice the ability to effect insurance on the same or better terms in the
future.

 

(iii)No insurer under any of the Policies has disputed, or given any indication
that it intends to dispute, the validity of any of the Policies on any grounds.

 

(iv)There is nothing which could:

 

a)vitiate any of the Policies; or

 

b)prejudice the ability to effect insurance on the same or better terms in the
future.

 

(v)None of the Policies contains any provisions as to change of control or
ownership of the insured.

 

(vi)No insurer has ever cancelled or refused to accept or continue any insurance
in relation to the Company.

 

13.Compliance with Law

 

13.1.The Company has complied with:

 

(i)each obligation imposed on it by, and each order and award made under,
statute, regulation, code of conduct and practice, collective agreement, custom
and practice relevant to the relations between it and its employees or a trade
union or the terms of employment of its employees; and

 

(ii)each recommendation made by any arbitration or mediation body and each award
and declaration made by such body.

 

 26 

 

 

13.2.There is no investigation or enquiry outstanding (or, to the best of the
Core Sellers’ knowledge, anticipated) by any governmental organisation or
statutory body in connection with the Company.

 

13.3.There are no active, pending or threatened court, tribunal or arbitration
proceedings in respect of the Vendor.

 

13.4.The Company has maintained adequate insurance including employer’s
liability insurance in respect of its existing and former employees.

 

13.5.No employee of the Company requires a work permit.

 

13.6.To the best of the Vendor’s knowledge, no employee/consultant/agent of the
Company is subject to any restrictive covenants with any previous
employer/client/principal or any court order in relation to any such covenants.

 

14.Acquisition of the Consideration Shares

 

14.1.The Vendor and the Company understand that the Consideration Shares are
“restricted securities” and have not been registered under the Securities Act of
1933, as amended (the “Securities Act”) or any applicable state securities law
and are acquiring the Consideration Shares as principal for their own account
and not with a view to or for distributing or reselling the Consideration Shares
or any part thereof in violation of the Securities Act, have no present
intention of distributing any of such Consideration Shares in violation of the
Securities Act and have no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such
Consideration Shares in violation of the Securities Act. The Vendor and the
Company understand that the Consideration Shares may only be disposed of in
compliance with the Securities Act.

 

14.2.Each of the Vendor and the Company hereby represents that he has satisfied
himself as to the full observance of the laws of its jurisdiction in connection
with any invitation to subscribe for the Sale Shares Consideration Shares or the
Subscription Consideration Shares (as the case may be), including (i) the legal
requirements within its jurisdiction for the acquisition of the Sale Shares
Consideration Shares or the Subscription Consideration Shares (as the case may
be), (ii) any foreign exchange restrictions applicable to such purchase, (iii)
any governmental or other consents that may need to be obtained, and (iv) the
income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Sale Shares
Consideration Shares or the Subscription Consideration Shares (as the case may
be). The Vendor’s or the Company’s beneficial ownership of the Sale Shares
Consideration Shares or the Subscription Consideration Shares (as the case may
be)s will not violate any applicable securities or other laws of the Vendor’s or
the Company’s jurisdiction.

 

14.3The Vendor and the Company, either alone or together with their
representatives, have such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the acquisition of the Consideration Shares, and have so evaluated the merits
and risks. Each of the Vendor and the Company is able to bear the economic risk
of the Sale Shares Consideration Shares or the Subscription Consideration Shares
(as the case may be) and, at the present time, is able to afford a complete loss
of the Sale Shares Consideration Shares or the Subscription Consideration Shares
(as the case may be)s.

 

 27 

 

 

14.4.The Vendor and the Company are not, to each of their knowledge, acquiring
the Consideration Shares as a result of any advertisement, article, notice or
other communication regarding the Consideration Shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.

 

14.5.The Vendor and the Company acknowledge that they have had the opportunity
to review any and all documents and has been afforded (i) the opportunity to ask
such questions as they have deemed necessary of, and to receive answers from,
representatives of SEII concerning the Consideration Shares; and (ii) access to
information about SEII and its financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate the transaction. The Vendor and the Company acknowledge and agree that
SEII has not provided the Vendor and the Company with any information or advice
with respect to the Consideration Shares nor is such information or advice
necessary or desired.

 

14.6.Neither the Vendor nor the Company (including any person acting on their
behalf) has engaged, nor will engage, in any directed selling efforts to a U.S.
Person (as defined in the Securities Act) with respect to the Consideration
Shares and the Vendor, the Company and any person acting on their behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S. The transactions contemplated hereby have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act. Neither the Vendor nor the Company (including any person acting
on their behalf) has undertaken or carried out any activity for the purpose of,
or that could reasonably be expected to have the effect of, conditioning the
market in the United States, its territories or possessions, for any of the
Consideration Shares. The Vendor and the Company agree not to cause any
advertisement of the Consideration Shares to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Consideration Shares, except such advertisements that include the
statements required by Regulation S, and only offshore and not in the U.S. or
its territories, and only in compliance with any local applicable securities
laws.

 

14.7.The Vendor and the Company understand that the Consideration Shares and any
securities issued in respect of or exchange for the Consideration Shares, may be
notated with one or all of the following legends, as applicable:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.”

 

“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT. TRANSFER OF THESE SECURITIES IS
PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED
UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR
PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

 28 

 

 

SCHEDULE 3

PURCHASER WARRANTIES

 

1.The Purchaser has, on the date of this Agreement and on Completion, full and
unfettered right, power and authority to enter into this Agreement and assume
all of its obligations hereunder and no further actions or proceedings are
necessary on its part in connection with the execution, delivery and performance
by it of this Agreement.

 

2.The Purchaser is a company duly incorporated and validly existing under the
laws of British Virgin Islands.

 

3.This Agreement constitutes valid and legally binding obligations on the part
of the Purchaser enforceable in accordance with its terms.

 

4.All information given by the Purchaser or its agents or professional advisers
to the Vendor or its employees, agents or professional advisers was, when given,
and is now true, accurate and complete in all respects.

 

5.Subject to the fulfillment of the Conditions Precedent, all necessary
consents, authorisations and approvals of and all necessary registrations and
filings with any governmental or regulatory agency or body required in the USA
and Hong Kong for or in connection with this Agreement and the performance of
the terms thereof have been obtained or made or will have been obtained or made
by Completion.

 

6.All the Consideration Shares and the SEII Shares converted in accordance with
the Consideration Notes to be issued and allotted by SEII to the Vendor will be
duly authorised, validly issued, fully paid up, free from all Encumbrances and
from all other rights exercisable by third parties, ranking pari passu with all
existing SEII Shares in the share capital of SEII. None of the Consideration
Shares, the Consideration Notes and the SEII Shares converted thereunder will be
issued in violation of the memorandum and articles of association of SEII or the
terms of any agreement or laws and regulations by which SEII or its shareholders
were or are bound, if any.

 

 29 

 

 

APPENDIX 1

 

FORM OF THE EMPLOYMENT AGREEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 30 

